   Case 1:18-cv-05912-JGK-RWL Document 140 Filed 03/16/21 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
GINA WILLIAMS,

                     Plaintiff,                 18-cv-5912 (JGK)

          - against -                           ORDER

NEW YORK CITY HOUSING AUTHORITY,
CAROLYN JASPER, CESAR GONZALEZ,
MATTHEW HOFFMAN, RODNEY DAVIS, AND
THELMA WATKINS,

                    Defendant.
────────────────────────────────────

JOHN G. KOELTL, District Judge:
     The Court has received the attached papers from the

plaintiff.



SO ORDERED.

Dated:    New York, New York
          March 16, 2021
                                          ____/s/ John G. Koeltl___
                                              John G. Koeltl
                                       United States District Judge
Case 1:18-cv-05912-JGK-RWL Document 140 Filed 03/16/21 Page 2 of 12
Case 1:18-cv-05912-JGK-RWL Document 140 Filed 03/16/21 Page 3 of 12
Case 1:18-cv-05912-JGK-RWL Document 140 Filed 03/16/21 Page 4 of 12
Case 1:18-cv-05912-JGK-RWL Document 140 Filed 03/16/21 Page 5 of 12
Case 1:18-cv-05912-JGK-RWL Document 140 Filed 03/16/21 Page 6 of 12
Case 1:18-cv-05912-JGK-RWL Document 140 Filed 03/16/21 Page 7 of 12
3/7/2021           Case 1:18-cv-05912-JGK-RWL           Document
                             Huber v. STATE, DEPARTMENT OF          140Alaska:
                                                           CORRECTIONS,   Filed   03/16/21
                                                                               Supreme          Page
                                                                                       Court 2018       8 Scholar
                                                                                                  - Google of 12
           unfairty, After Huber finished testifying, the hearing officer stated that she was "going to find (Huber] guilty." She then
           imposed a penalty of 15 days of punitive segregation. Following the hearing, the hearing officer issued a written disciplinary
           decision on the standard decision form. The decision form includes a section for enumerating the "reasons, evidence
            considered and specific facts" upon which a guilty finding is based. The hearing officer left this portion of the form blank,

            Huber appealed the decision to the superintendent of Goose Creek Correctional Center, explaining his version of events
            and arguing that the cited offense in the correctional officer's original incident report had not been properly filled out. The
            superintendent affirmed the guilty finding and the penalty.

            Huber appealed to the superior court, raising the issue of a due process violation for the first time. Huber noted that
            Department of Corrections (DOC) regulations require a written disciplinary decision to include "a statement of the evidence
            relied upon and the specific facts found to support the disciplinary tribunal's decision:•[<] He further argued that a hearing
            officer's failure to include this information in the report made it impossible for the superintendent to conduct meaningful
            review of the officer's findings. Accordingly, he concluded that the hearing officer's decision violated his right to due process.
            rn The State countered that Huber had waived his due process argument by failing to assert it in his appeal to the
           superintendent. It further argued that even if Huber's due process claim was preserved, he had failed to demonstrate that
           the lack of written findings had prejudiced his ability to defend himself during the prison disciplinary process, [il

           The superior court affirmed the disciplinary decision. The court first concluded that Huber had forfeited his due process
           argument by failing to raise the issue during the disciplinary appeal process. The court further held that even if Huber had
           not forfeited the issue, he had failed to show that he had been prejudiced as a result of the lack of written findings. Huber
           appeals.


           Ill. DISCUSSION

           A. Huber Did Not Forfeit His Due Process Claim By Failing To Raise It During
           The Administrative Appeal.

           T�e superior court concluded that "[b]ecause Huber's due process argument was not raised during the administrative
           proceedings below, it is waived on appeal." Huber responds that he did not need to explicitly raise this issue during the
           administrative appeal process in order to preserve it. "We review de nova whether a party has waived a claim on appeal."[§]

           We recently addressed the effect of a prisoner's failure to raise constitutional claims during the DOC disciplinary appeals
           process in Walker v. State, Department of Corrections,[§] The appellant in Walker argued that DOC violated his right to due
           process by refusing to allow him to call witnesses during a disciplinary hearing.lZI The superior court concluded that the
           appellant had waived this argument by failing to raise it in his administrative appeal.ml We reversed this decision and
           concluded that the appellant had not forfeited this argument.Im We first noted that no statute or regulation mandates issue
           exhaustion in Alaska.11!ll Then we concluded that several characteristics of the prison disciplinary process counseled
           against imposing a judicially created issue exhaustion requirement for disciplinary appeals.1111 Accordingly, we held t hat
           "prisoners who fail to raise their constitutional claims during the administrative appeal process do not necessarily forfeit
           those claims."lW

           The forfeiture issue in Huber's appeal is not meaningfully distinct from that in Walker. Like the appellant in Walker, there is
           no evidence that Huber received notice that failure to raise an issue during the administrative appeal process would result in
           forfeiture.lLll And Huber was similarly required to file his administrative appeal "within three working days of receipt of the
           written disciplinary decision," and prepared his appeal without legal assistance.IHI Finally, prison superintendents possess
           no "special expertise to address [the] constitutional claim[]" that Huber raises on appea1.l1m Accordingly, we conclude that
           Huber did not forfeit his due process claim by failing to raise it during the disciplinary appeals process.lllll


            B. The Hearing Officer's Failure To Provide A Statement Of The Reasons For
            The Decision Or The Evidence Supporting It Was A Violation Of Huber's
https:1/scholar.google.com/scholar_case?case=1524 7434562488420887 &hl=en&as_sdt=5, 60&sciodt=4, 60                                              2/6
Case 1:18-cv-05912-JGK-RWL Document 140 Filed 03/16/21 Page 9 of 12
Case 1:18-cv-05912-JGK-RWL Document 140 Filed 03/16/21 Page 10 of 12
Case 1:18-cv-05912-JGK-RWL Document 140 Filed 03/16/21 Page 11 of 12
Case 1:18-cv-05912-JGK-RWL Document 140 Filed 03/16/21 Page 12 of 12
